Opinion of the court:
The court is of the opinion that the Special Term had jurisdiction over tbe persons of the infant defendants by the proceedings under the original bill, and thaAthe amendments did not make a new bill, but were consistent with the relief prayed for in the original bill, and that the objections to the title made by defendant are unfounded.
The words in the statute “if any contract hath been made for any lands,” &c., does not, in our judgment, refer to contracts made before the passage of the act, but refer to contracts which have been made at the time the remedy given by the act is applied for. "W hen such contract has been made, and the matter brought to the attention of the court regularly, and proof taken showing that such proposed sale would be for the interest and advantage both of the infants and the others interested in the land, the court has authority under this act to confirm and complete the sale, and to order and decree a deed therefor.
The decree will be that the defendant accept the title tendered by the complainant, and that he pay the balance of the purchase money therefor in compliance with his contract.